                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 20-cv-2801-WJM-NRN

P.J. PARMAR,

       Plaintiff,

v.

CITY OF AURORA, COLORADO, a municipal corporation, and
JUSTIN E. HENDERSON, in his official and individual capacity,

       Defendants.


     ORDER DENYING DEFENDANTS’ MOTION TO BIFURCATE INDIVIDUAL AND
           MONELL CLAIMS AND MOTION FOR STAY OF DISCOVERY
                         FOR MONELL CLAIMS


       This civil rights dispute arises out of an interaction in which Plaintiff P.J. Parmar

alleges that Defendant Justin E. Henderson, a law enforcement officer with the Aurora

Police Department, pointed a gun at Plaintiff simply because he honked his car horn at

Henderson, who was blocking the entrance to, and trespassing on, Plaintiff’s property.

(ECF No. 14 ¶ 2.) In his Amended Complaint, Plaintiff alleges the following claims

pursuant to 42 U.S.C. § 1983 against Henderson and City of Aurora, Colorado (jointly,

“Defendants”): unlawful seizure under the Fourth Amendment; excessive force under

the Fourth Amendment; excessive force under the Fourteenth Amendment; and denial

of equal protection under the Fourteenth Amendment. (ECF No. 14.) Defendants

answered the Amended Complaint. (ECF No. 22.)

       Before the Court is Defendants’ Motion to Bifurcate Individual and Monell Claims

and Motion for Stay of Discovery for Monell Claims (“Motion”), filed on December 21,
2020. (ECF No. 32.) On January 6, 2021, Plaintiff filed a response in opposition (ECF

No. 33), and on January 20, 2021, Defendants replied (ECF No. 34). Plaintiff also filed

a notice of supplemental authorities. (ECF No. 35.)

       In the Motion, Defendants request that the Court bifurcate claims against the City

of Aurora that are separate from claims alleged against Henderson. (ECF No. 32 at 2.)

Defendants argue that bifurcation is appropriate to separate the Monell claims from the

individual claims because it will “serve the interests of judicial economy and will prevent

substantial prejudice to Defendant Henderson.” (Id.) Specifically, Defendants assert

that resolution of the claims against Henderson could obviate the need to litigate the

municipal liability claims because an underlying constitutional violation by an individual

is required to impose municipal liability. (Id. at 3.) Should the Court or a jury find no

underlying constitutional violation, Defendants are of the view that the vast scope of

Monell discovery could be rendered unnecessary. (Id.)

       Additionally, Defendants contend that the financial and time burdens associated

with litigating this case will be significant. (Id. at 5.) Discovery for the municipal liability

claims is anticipated to cover approximately 28 other incidents alleged in the Amended

Complaint. (Id.) Further, Defendants argue the issues are separable, and bifurcation

would prevent substantial prejudice to Henderson without prejudicing Plaintiff. (Id. at 6–

7.) Finally, if the claims are bifurcated, Defendants request a stay of discovery related

to the Monell claims. (Id. at 9.)

       Plaintiff responds that bifurcation of discovery and trial would “severely prejudice

Plaintiff.” (ECF No. 33 at 4.) Plaintiff underscores that Plaintiff does not have the

resources to undertake a years-long fight over Henderson’s individual liability, and then




                                                2
should Plaintiff prevail, begin another legal battle against the municipality. (Id.) Plaintiff

identifies potential issues which could arise as a result of bifurcation, such as repeated

disputes regarding whether any given discovery request addresses the claims against

individual defendants or those against the municipality. (Id. at 11–12.) Finally, Plaintiff

argues Defendants have not met their burden on a motion to stay. (Id. at 13.)

       Federal Rule of Civil Procedure 42(b) provides the district court with broad

discretion to order a separate trial of one or more separate issues or claims “[f]or

convenience, to avoid prejudice, or to expedite and economize.” United States ex rel.

Bahrani v. ConAgra, Inc., 624 F.3d 1275, 1283 (10th Cir. 2010). The decision to

bifurcate a trial “must be made with regard to judicial efficiency, judicial resources, and

the likelihood that a single proceeding will unduly prejudice either party or confuse the

jury.” York v. Am. Tel. & Tel. Co., 95 F.3d 948, 958 (10th Cir. 1996). “Bifurcation is not

an abuse of discretion if such interests favor separation of issues and the issues are

clearly separable.” Angelo v. Armstrong World Indus., Inc., 11 F.3d 957, 964 (10th Cir.

1993). But bifurcation may be an abuse of discretion if it is unfair or prejudicial to a

party. See id.

       The Court has carefully considered the parties’ thorough briefing on this issue.

Despite Defendants’ arguments, the Court agrees with Plaintiff and will not bifurcate the

individual liability claims from those related to entity liability. Bifurcation in this case,

where there is close connection and overlap between the individual and entity liability

claims, would be costly, waste time, and result in duplicative litigation. Moreover,

bifurcation of discovery would also likely result in wasteful and unnecessary disputes

regarding what discovery relates to the individual claims as opposed to the Monell




                                                3
claims. See Estate of McClain by & through McClain v. City of Aurora, Colo., 2021 WL

307505, at *2 (D. Colo. Jan. 29, 2021) (denying defendants’ motion to stay discovery

and to bifurcate individual and Monell claims, and motion for stay of discovery for Monell

claims). The Court reached a similar conclusion in another § 1983 civil rights action

based on excessive force and sees no reason to deviate from that reasoning here. See

Valdez v. Motyka, 2020 WL 3963717, at *17 (D. Colo. July 13, 2020) (denying motion to

bifurcate where Monell claims are “closely connected” to individual liability claims); see

also Estate of Melvin by & through Melvin v. City of Colo. Springs, Colo., 2021 WL

50872, at *2 (D. Colo. Jan. 5, 2021) (“Bifurcation of Plaintiff’s individual and municipal

liability claims would allow this case to languish on the Court’s docket, potentially for

years, and would be inconsistent with the Court’s obligation to oversee ‘the just, speedy,

and inexpensive determination of every action and proceeding.’”).

       For the reasons described above, Defendants City of Aurora, Colorado and

Justin E. Henderson’s Motion to Bifurcate Individual and Monell Claims and Motion for

Stay of Discovery for Monell Claims (ECF No. 32) is DENIED.


       Dated this 28th day of April, 2021.

                                                  BY THE COURT:



                                                  ______________________
                                                  William J. Martinez
                                                  United States District Judge




                                              4
